i          i        i                                                                 i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00780-CV

                                            Ken J. MCLEAN,
                                               Appellant

                                                    v.

                                       Maria Martha CISNEROS,
                                               Appellee

                        From the 381st Judicial District Court, Starr County, Texas
                                       Trial Court No. DC-08-229
                               Honorable Jose Luis Garza, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: December 10, 2008

DISMISSED FOR LACK OF JURISDICTION

           The appellant filed a notice of appeal seeking to appeal the trial court’s order denying his

motion to transfer venue. On November 10, 2008, we ordered appellant to show cause why this

appeal should not be dismissed for lack of jurisdiction because orders on venue motions are not

appealable until after the entry of final judgment. American Home Prods. Corp. v. Clark, 38 S.W.3d
92, 96 (Tex. 2000). Appellant did not respond to our order. This appeal is dismissed for lack of

jurisdiction. See id. Costs of the appeal are taxed against the appellant.

                                                         PER CURIAM